Citation Nr: 1047613	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  09-03 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a right leg 
disability.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for a right leg disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.  
His awards and decorations include the Purple Heart medal.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from August 2007 and February 2008 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Togus, Maine.  In 2007 the RO declined to reopen the 
claim for hearing loss and, in 2008, it declined to reopen the 
claim for a right leg disability.

In August 2010, the Veteran was afforded a videoconference 
hearing before the below-signed Veterans Law Judge.  A transcript 
of that hearing has been associated with the claims file.  As 
part of its present decision of the petitions to reopen claims of 
entitlement to service connection, the Board has reviewed the 
record in depth, including with regard to determining whether the 
Veteran was afforded his due process rights in the development of 
evidence through testimony.  At the August 2010 hearing, the 
Veteran was afforded an extensive opportunity to present 
testimony, evidence, and argument.  The transcript reveals 
appropriate colloquies were conducted between the Veteran and the 
undersigned, in accordance with Stuckey v. West, 13 Vet. App. 163 
(1999) and Constantino v. West, 12 Vet. App. 517 (1999) (relative 
to the duty of hearing officers to suggest the submission of 
favorable evidence).

The transcript also reflects that the Veterans Law Judge 
conducted the hearing in accordance with the statutory duties to 
"explain fully the issues and suggest the submission of evidence 
which the claimant may have overlooked and which would be of 
advantage to the claimant's position," pursuant to 38 C.F.R. § 
3.103(c)(2), as recently explained by the Court in Bryant v. 
Shinseki, 23 Vet. App. 488 (2010). Specifically, the transcript 
of the hearing reflects that the Veterans Law Judge identified 
the material issue - whether the Veteran had new and material 
evidence of a relationship between current hearing loss and right 
leg symptoms, and his active duty service.  The Veterans Law 
Judge asked the Veteran about his service and his current 
symptoms, where he received medical treatment, and when had been 
treated; the Judge also informed the Veteran that medical 
opinions relating the currently claimed disabilities to his 
service, would be helpful to his claim.  As such, the Board finds 
that the hearing officer's duties in 38 C.F.R. § 3.103(c)(2) were 
met and that the Veteran was not prejudiced by the hearing that 
was provided.  See Bryant, 23 Vet. App. at 498 (citing to 38 
U.S.C. § 7261(b)(2); Shinseki v. Sanders, 129 S. Ct. 1696, 1704 
(2009)).  The August 2010 hearing was legally sufficient.

The issues of entitlement to service connection for hearing loss 
and for a right leg disability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The evidence associated with the claims file since May 2005 
is new and raises a reasonable possibility of substantiating the 
claim of entitlement to service connection for bilateral hearing 
loss.

2.  The evidence associated with the claims file since January 
2004 is new and raises a reasonable possibility of substantiating 
the claim of entitlement to service connection for a right leg 
disability.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for bilateral hearing loss is new and 
material, and therefore, the claim is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for a right leg disability is new and 
material, and therefore, the claim is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board will discuss the relevant law which it is required to 
apply.  This includes statutes published in Title 38, United 
States Code ("38 U.S.C.A."); regulations published in the Title 
38 of the Code of Federal Regulations ("38 C.F.R.") and the 
precedential rulings of the Court of Appeals for the Federal 
Circuit (as noted by citations to "Fed. Cir.") and the Court of 
Appeals for Veterans Claims (as noted by citations to "Vet. 
App.").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration and its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The 
Board's statement of reasons and bases for its findings and 
conclusions on all material facts and law presented on the record 
must be sufficient to enable the claimant to understand the 
precise basis for the Board's decision, as well as to facilitate 
review of the decision by courts of competent appellate 
jurisdiction.  The Board must also consider and discuss all 
applicable statutory and regulatory law, as well as the 
controlling decisions of the appellate courts).
Duties to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009), and implemented by 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Under the 
VCAA, VA has a duty to notify the Veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103. See also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

As the Board has granted the full benefits sought with respect to 
the issues herein decided, there is no prejudice to the Veteran 
under VA's duties to notify and assist.  As such, any error in 
the sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or to 
have caused injury to the claimant.  See Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).

New and Material Evidence

The Veteran is seeking to reopen claims of entitlement to service 
connection for bilateral hearing loss and for a right leg 
disability.   A claim for service connection for hearing loss was 
previously considered and denied by the RO in a May 2005 rating 
decision.  A claim for service connection for a right leg 
disability was previously considered and denied by the RO in a 
January 2004 rating decision.  The RO denied both of the claims 
on the basis that there was no evidence linking a current 
disability to active duty service.  The 2005 and 2004 rating 
decisions, respectively, represent the last final decisions on 
these matters.  38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.302.  

Under 38 U.S.C. § 7104(b), the Board has no jurisdiction to 
consider a claim based on the same factual basis as a previously 
disallowed claim.  King v. Shinseki, 23 Vet. App. 464 (2010); see 
DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (holding that 
res judicata generally applies to VA decisions).  However, the 
finality of a previously disallowed claim can be overcome by the 
submission of new and material evidence. See 38 U.S.C. § 5108 
("If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary shall 
reopen the claim and review the former disposition of the 
claim."); Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002) 
(en banc); see also Andrews v. Nicholson, 421 F.3d 1278, 1281 
(Fed. Cir. 2005).  A claimant may submit an application or claim 
to reopen a disallowed claim and VA must provide some limited 
assistance.  See Paralyzed Veterans of America v. Secretary of 
Veterans Affairs,345 F.3d 1334, 1341 (Fed. Cir. 2003) (VA will 
perform document gathering assistance even before claim is 
reopened); see 38 C.F.R. § 3.159(c)(1)-(3) (2009).

Absent the submission of evidence that is sufficient to reopen 
the claim, the Board's analysis must cease.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 
Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 
244 (1993).  The Board may not then proceed to review the issue 
of whether the duty to assist has been fulfilled, or undertake an 
examination of the merits of the claim.  The Board will therefore 
undertake a de novo review of the new and material evidence 
issues.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States 
Court of Appeals for Veterans Claims held that when a claimant 
seeks to reopen a previously denied claim, VA must examine the 
bases for the denial in the prior decision and advise the 
claimant what evidence would be necessary to substantiate the 
element or elements required to establish service connection that 
were found insufficient in the previous denial.  This 
notification obligation was accomplished by way of April and 
November 2007 letters.

As general rule, a claim shall be reopened and reviewed if new 
and material evidence is presented or secured with respect to a 
claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
When a claimant seeks to reopen a final decision, the first 
inquiry is whether the evidence obtained after the last 
disallowance is "new and material."  Under 38 C.F.R. § 
3.156(a), new evidence means evidence not previously submitted to 
agency decision makers.  Material evidence means evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. § 
3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be 
sufficient to reopen a previously denied claim, it must be both 
new and material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  Smith v. West, 12 
Vet. App. 312 (1999).   Furthermore, "material evidence" could 
be "some new evidence [that] may well contribute to a more 
complete picture of the circumstances surrounding the origin of 
the Veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is 
determined that new and material evidence has been submitted, the 
claim must be reopened.  VA may then proceed to the merits of the 
claim on the basis of all of the evidence of record.

Bilateral hearing loss

At the time of the May 2005 rating decision that denied service 
connection for hearing loss, the evidence of record consisted of 
the Veteran's service treatment records, private medical records, 
VA treatment records, lay statements from the Veteran, and the 
report of a May 2005 VA examination.  Subsequently, additional VA 
treatment records, private records, hearing testimony, and 
reports from VA examinations provided for other disabilities were 
associated with the claims file.  The evidence submitted 
subsequent to the May 2005 rating decision is new and material.

The claim for service connection for hearing loss was denied in 
May 2005 as the medical evidence of record did not show that any 
etiological relationship existed between the Veteran's active 
duty service and current hearing loss.  Service treatment records 
associated with the record at that time consisted of the 
following pertinent documents:  report of normal April 1968 
enlistment examination, including audiological testing; several 
1969 treatment notes reflecting that the Veteran was near a 
booby-trap explosion; and a normal May 1970 separation 
examination, including audiological testing.  A June 1970 self 
report of medical history shows no complaints of hearing loss.  
Private treatment records, consisting of on-the-job audiological 
testing, revealed that "possible hearing loss" was noted in 
October 1991 and that the Veteran reported, in October 1997, 
being exposed to gunfire sounds in the military and to chain saw 
and snowmobile noises after service. 

In a February 2005 statement, the Veteran contended that his 
hearing had "been bad" ever since service.  The report of a May 
2005 VA examination reflects the examiner's opinion, based on the 
Veteran's audiological testing results at time of entry to, and 
exit from, service, that it was not likely current hearing loss 
was related to service.  The examiner explained that "noise-
induced hearing loss typically does not have a delayed onset."

The RO, subsequent to the May 2005 rating decision, acquired 
additional VA and private treatment records, as well as reports 
from an examinations provided for another disability and the 
Veteran's testimony at an August 2010 hearing.  The additional 
treatment records continue to reflect that the Veteran received 
treatment for hearing loss.  The hearing transcript shows that 
the Veteran again contended that his hearing loss symptoms began 
during service.  Although that evidence is new, it is cumulative 
of previous evidence and thus not material evidence of any nexus 
between current disability and service.  

However, the report of an August 2007 VA examination for tinnitus 
states that the Veteran likely has tinnitus due to his in-service 
experience of being involved in an explosion.  The examiner 
stated that such an explosion "creates severe air pressure 
damage to the ear," "this damage can be manifested by hearing 
loss and/or tinnitus on a long-term basis," and "audiology 
testing confirms high frequency hearing loss."  Although the 
2007 VA examination was provided for the purpose of determining 
if the Veteran experienced service-related  tinnitus, the 
resulting opinion indicates the existence of an etiological 
relationship between an in-service event and current hearing 
loss.

All of the evidence submitted after the 2005 rating decision was 
not previously before agency decisionmakers and thus is new.  
Further, the report of the August 2007 VA examination is material 
as it relates to an unestablished fact necessary to substantiate 
the claim, namely, the existence of a relationship between the 
Veteran's service and his current disability.  As the credibility 
of this evidence is presumed pursuant to Justus, 3 Vet. App. 510, 
this evidence raises a reasonable possibility of substantiating 
the claim of entitlement to service connection for hearing loss.  
Accordingly, the criteria under 38 C.F.R. § 3.156(a) have been 
met and the claim is therefore reopened.

Right leg disability

At the time of the January 2004 rating decision that denied 
service connection for a right leg disability, the evidence of 
record consisted of the Veteran's service treatment records, 
private medical records, VA treatment records, and the report of 
a November 2003 VA examination.  Subsequently, additional VA 
treatment records, private records, and hearing testimony were 
associated with the claims file.  The evidence submitted 
subsequent to the January 2004 rating decision is new and 
material.

The claim for service connection for a right leg disability was 
denied in January 2004 as the medical evidence of record did not 
show that any etiological relationship existed between the 
Veteran's active duty service and any current right leg symptoms.  
Service treatment records associated with the record at that time 
consisted of the following pertinent documents:  report of a 
normal April 1968 enlistment examination; February and March 1969 
treatment notes reflecting treatment for open, penetrating, 
multiple fragment wounds to both legs and the right thigh; a 
November 1969 treatment note stating that the wounds had healed 
and had not resulted in any nerve or artery lesions; the report 
of May 1970 separation examination showing that the Veteran had 
received multiple fragment wounds to the right calf and popliteal 
fossa, but the wounds were well-healed and his legs were 
functional; and a June 1970 self-report of medical history 
reflecting that the Veteran did not have any current health 
problems, but did experience "shrapnel in legs" in 1969.  

Private treatment records reveal that the Veteran experienced a 
back injury while at work and subsequently experienced pain 
radiating from his lower back into his right leg.  He received a 
discectomy and, in August, October, and December of 1999 was 
noted to be in complete relief of the radiating leg pain.  
However, the December 1999 treatment note reveals some residual 
weakness in the lower right extremity.  A May 1999 treatment note 
shows that the Veteran had been diagnosed with right knee 
degeneration.  A September 1999 private treatment note observes 
that the Veteran had experienced an injury to his legs while in 
service and that there "was some concern he may have some 
residual shrapnel."  An April 2003 treatment note reflects that 
the Veteran experienced chronic right calf cramps.

In November 2003, the Veteran was afforded a VA examination for 
his claimed right knee disability.  The examiner observed that 
the Veteran had a superficial, but depressed scar on the right 
calf and a superficial scar on the right thigh.  The Veteran was 
diagnosed with residual scarring due to multiple fragment wounds 
from his in-service experience.  The examiner, noting the history 
of radiating back pain, opined that the Veteran's right knee pain 
and right leg pain/weakness were not likely related to service 
because the in-service injuries did not affect the nerves or 
arteries (as reflected by the service treatment records) and his 
knee pain was due to unrelated arthritis.

The Veteran was denied service connection for a right leg 
disability, but granted service connection for scars, in a 
January 2004 rating decision.  The right leg disability was 
denied on the basis that the Veteran had reported symptoms of 
right leg pain and weakness, as well as right knee pain, but the 
2003 examiner provided an opinion that these symptoms were not 
likely the result of service.  

The RO, subsequent to the January 2004 rating decision, acquired 
additional VA and private treatment records, as well as the 
Veteran's testimony at an August 2010 hearing.  The additional 
treatment records reflect that, in February 2005, the Veteran 
experienced right thigh pain and reported to health care 
professionals that he had a right tibial nerve injury from 
service.  February 2005 treatment notes also reflect that the 
Veteran continued to complain of cramps in the lower right leg 
and a VA health care provider observed deformity of the right 
calf; this complaint is reiterated in a July 2006 treatment note.

In January 2007, the Veteran was seen by a VA orthopedic surgeon 
who noted that a previous back injury was causing right leg 
weakness and that he had degenerative changes in his knee as well 
as shrapnel residuals in his calf.  The treatment note states 
that the shrapnel residuals was "not causing any knee (or other) 
problems."  In June 2008, the Veteran wrote to VA, stating that 
he had residual shrapnel in his right leg as a result of his 
active duty service.

All of the evidence submitted after the 2004 rating decision was 
not previously before agency decisionmakers and thus is new.  
Although the Veteran's continued complaints of right knee 
cramping are cumulative of earlier evidence, the February 2005 VA 
treatment note, observing calf deformity due to the in-service 
accident, and the January 2007 treatment note, observing that the 
Veteran has shrapnel residuals in his right calf, are material as 
they relate to an unestablished fact necessary to substantiate 
the claim, namely, the existence of a relationship between the 
Veteran's service and a current right leg (specifically, right 
calf) disability.  As the credibility of this evidence is 
presumed pursuant to Justus, 3 Vet. App. 510, this evidence 
raises a reasonable possibility of substantiating the claim of 
entitlement to service connection for a right leg disability.  
Accordingly, the criteria under 38 C.F.R. § 3.156(a) have been 
met and the claim is therefore reopened.


ORDER

New and material evidence having been received, the petition to 
reopen a claim of entitlement to service connection for bilateral 
hearing loss is granted, to this extent only.

New and material evidence having been received, the petition to 
reopen a claim of entitlement to service connection for a right 
leg disability is granted, to this extent only.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to 
assist claimants with the evidentiary development of pending 
claims and, as part of this duty to assist, VA is responsible for 
gathering all pertinent VA records.  The Veteran reported during 
the August 2010 hearing that he had an upcoming VA examination 
for his claimed right leg disability.  However, no record of any 
such examination appears in the record.  Further, in regard to 
both disabilities, the Board observes that the last treatment 
notes of record are dated in April 2008.  While this case is in 
remand status, the RO/AMC must gather additional VA records, to 
include the reports of any examinations.

VA is obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability or 
signs and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may be 
associated with active service; and the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

In regard to the claim for hearing loss, the Board notes that the 
May 2005 VA opinion conflicts with the August 2007 VA opinion.  
Specifically, the earlier opinion states that because the Veteran 
did not have hearing loss at the time of separation from service 
and because noise-induced hearing loss typically does not have a 
delayed onset, it was unlikely that any current hearing loss was 
the result of service.  However, the 2007 opinion stated that the 
in-service explosion resulted in severe air pressure damage to 
the ear, which "can be manifested by hearing loss and/or 
tinnitus on a long-term basis."  As such, the Board finds that a 
clarifying medical opinion is needed.

In regard to the claim of entitlement to service connection for a 
right leg disability, the Veteran stated during the August 2010 
hearing that he was going to receive a VA examination for that 
disability.  If such an exam took place, the RO/AMC has been 
instructed to gather the report.  However, if the record does not 
reflect that such an exam has been conducted, the Board finds 
that an additional examination is warranted as the record 
reflects that the Veteran experiences calf deformity and residual 
shrapnel as a result of the in-service explosion.
 
Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must afford the Veteran an 
additional opportunity to submit any 
information that is not evidenced by the 
current record, to include, but not limited 
to, any additional VA, or non-VA, treatment 
- to specifically include any VA treatment 
received after April 2008 and the reports 
of any subsequent VA examinations.  The 
Veteran should be provided with the 
necessary authorizations for the release of 
any private treatment records not currently 
on file.  The RO/AMC must then obtain these 
records and associate them with the claims 
folder.  If VA is unsuccessful in obtaining 
any medical records identified by the 
Veteran, it must inform him and provide him 
an opportunity to submit copies of the 
outstanding medical records.

2.  The RO/AMC must then send the Veteran's 
claims files to a VA examiner of appropriate 
background and experience to review the 
claims file (to specifically include the 
2005 and 2007 VA opinions) and determine 
whether his current hearing loss is likely 
related to his active duty service.  The 
following considerations will govern the 
review:

a.	The entire claims folder and a copy 
of this remand must be made available 
to the reviewer.  The examination 
report must reflect review of pertinent 
material in the claims folder - the 
reviewer's attention is drawn to the 
following specific items of evidence:

i.	The April 1968 pre-induction 
hearing test and the May 1970 
separation hearing test as well 
as the Veteran's June 1970 self-
report of medical history 
indicating that he did not have 
any hearing problems.

ii.	An October 1997 employment 
hearing conservation 
questionnaire reflecting that the 
Veteran was exposed to combat 
noise in service, five (5) years 
of chain saw noise, and 20 years 
of snowmobile noise, but wore 
hearing protection at work.

iii.	The report of the May 2005 VA 
examination - specifically the 
examiner's opinion that, because 
the Veteran did not have hearing 
loss at the time of separation 
from service and because noise-
induced hearing loss typically 
does not have a delayed onset, it 
was unlikely that any current 
hearing loss was the result of 
service.  

iv.	The report of the August 2007 
(tinnitus) VA examination that 
the in-service explosion resulted 
in severe air pressure damage to 
the ear, which "can be manifested 
by hearing loss and/or tinnitus 
on a long-term basis."  

b.	After reviewing the claims file, the 
reviewer must provide a medical opinion 
as to whether the Veteran's currently 
diagnosed hearing disability is likely 
the result of his in-service exposure 
to combat noises, to include the 1969 
explosion.  The opinion must discuss 
the difference between the 2005 and 
2007 examiners' opinions.

c.	In all conclusions, the examiner 
must identify and explain the medical 
basis or bases.  If the examiner is 
unable to render an opinion without 
resort to speculation, he or she should 
explain why and so state.  If the 
examiner determines that an opinion 
cannot be rendered without examination 
of the Veteran, such an examination 
must be scheduled and conducted.

3.  The RO/AMC must then review the claims 
file to determine whether or not the Veteran 
has been afforded another examination for 
his claimed right leg disability.  If so, 
the RO/AMC must review the resulting 
examination report and determine if the 
examiner addressed the presence of residual 
shrapnel in the Veteran's calf, whether he 
has a deformed calf muscle as a result of 
the in-service injury, and his contention at 
the August 2010 hearing that he experiences 
a right leg disability on a basis secondary 
to his service-connected left leg 
disability.  If the Veteran received an 
examination but the examiner's opinion does 
not discuss all of those issues, the RO/AMC 
must then, in accordance with 38 C.F.R. § 
4.2, return the Veteran's claims file to the 
2010 examiner for an opinion addressing 
those issues.

4.  If the Veteran has not been afforded 
another VA examination for his claimed right 
leg disability, the RO/AMC must schedule him 
for a VA examination at an appropriate 
location to determine whether he has any 
current right leg disability, other than 
scarring, that is related to his active duty 
service or to his service-connected left leg 
disability.  The following considerations 
will govern the examination:

a.	The entire claims folder and a copy 
of this remand must be made available 
to the examiner in conjunction with the 
examination.  The examination report 
must reflect review of pertinent 
material in the claims folder.

b.	After reviewing the claims file and 
examining the Veteran, the examiner 
must determine whether or not he 
experiences any right leg disability.  
If so, the examiner must provide an 
opinion as to whether any such 
disability is likely the direct result 
of service - specifically the 1969 
explosion injury - or due to the 
service-connected left leg disability.

c.	The examiner must independently 
review the record for pertinent 
evidence, but his or her attention is 
called to the following:

i.	The November 1969 service 
treatment note reflecting 
that the in-service multiple 
fragment wound did not 
result in any nerve or 
artery injury and the May 
1970 separation examination 
describing the Veteran as 
well-healed and functional.

ii.	The December 1999 private 
treatment note revealing 
that the Veteran's right leg 
pain from his lower back 
problem had resolved, but he 
continued to experience 
residual weakness.

iii.	April 2003 and February 2005 
VA records reflecting that 
the Veteran experiences 
right leg cramps.

iv.	The November 2003 VA 
examination report 
reflecting that the Veteran 
experienced knee pain as the 
result of arthritis 
(described in a January 2007 
VA treatment note as "age-
appropriate") and did not 
have a right leg disability 
due to any incident of 
service.

v.	The February 2005 VA 
treatment note observing 
calf deformity due to the 
in-service accident.

vi.	The January 2007 treatment 
note observing that the 
Veteran had shrapnel 
residuals in his right calf 
that did not cause him any 
problems.

vii.	The Veteran's August 2010 
testimony that he may 
experience a right leg 
disability as the result of 
over-compensating for his 
service-connected left leg.

d.	In all conclusions, the examiner 
must identify and explain the medical 
basis or bases, with identification 
of pertinent evidence of record.  If 
the examiner is unable to render an 
opinion without resort to 
speculation, he or she should explain 
why and so state.  Any necessary 
tests or studies must be conducted 
and all clinical findings should be 
reported in detail and correlated to 
a specific diagnosis.  

5.  After the above has been completed, the 
RO/AMC must review the claims file and 
ensure that all of the foregoing development 
actions have been conducted and completed in 
full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.  If any report does not include 
adequate responses to the specific opinions 
requested, it must be returned to the 
providing physician for corrective action.

4.  Thereafter, the RO/AMC must consider all 
of the evidence of record and readjudicate 
the Veteran's claims.  If the claims are not 
granted in full, the Veteran and his 
representative must be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claims, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issues currently on appeal.  An appropriate 
period of time should be allowed for 
response.  Thereafter, if indicated, the 
case should be returned to the Board for 
appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The Veteran is notified that it is his responsibility to report 
for any examinations and to cooperate in the development of the 
claim.  The consequences for failure to report for a VA 
examination without good cause may include denial of the claim. 
38 C.F.R. §§ 3.158, 3.655 (2010).   If the Veteran does not 
report for any scheduled examination, documentation should be 
obtained which shows that notice scheduling the examination was 
sent to the last known address.   It should also be indicated 
whether any sent notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the final 
disposition of any unresolved issue.  The RO and the Veteran are 
advised that the Board is obligated by law to ensure that the RO 
complies with its directives, as well as those of the appellate 
courts.  It has been held that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand orders 
of the Board or the Courts are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


